Herbert, J.,
dissenting in case No. 74-147. In case No. 74-147, respondent’s objection to the appointment of Mr. Gosney is based upon a “potential” problem, i. e., the “possible” future misuse of his office. I cannot accept the majority’s conclusion that respondent’s discretion in these matters is this broad.
The General Assembly has provided statutory means to control the conduct which respondent fears may happen at some time hence. R. C. 102.03(D), 102.04(B), 102.06, 102.99(B). Furthermore, there is nothing in the record before us which suggests that the confidence of the electors of Columbiana County in the fairness of the elective process, or in their board of elections, has been diminished by reason of Mr. Gosney’s position.